The plaintiff does not challenge that part of the court’s determination which found that the notice of the demand for arbitration was timely served upon it, pursuant to the contract terms, within 30 days of an architect’s final decision with respect to the parties’ dispute. Instead, the plaintiff urges on appeal that the court erroneously determined that the contract did not require, as condition precedent to arbitration, that notice of the demand be filed with the American Arbitration Association (hereinafter the AAA) within the same 30-day period.
As the trial court properly concluded, there is no express provision in the contract at issue that the party seeking arbitration file its notice of demand for arbitration with AAA within 30 days and we may not engraft such a limitation upon it. Neither the filing with the AAA, nor the payment of the filing fee constituted conditions precedent to arbitration. They are rather, procedural requirements for the conduct of the arbitration itself. Any questions as to compliance with these procedural matters shall be decided by the arbitration forum (see, Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 8-9). Weinstein, J. P., Rubin, Spatt and Sullivan, JJ., concur.